Title: From George Washington to Burwell Bassett, Jr., 10 January 1798
From: Washington, George
To: Bassett, Burwell Jr.



Dear Sir,
Mount Vernon 10th Jan. 1798.

Your favour of the 22d Ulto came duly to hand. As Mr Burwell is disinclined to part with his Cook, & Colo. Finnie’s is too much incumbered with a family, I must make the best shift I can with those I have; and indeed, with a housekeeper that understands that business, I believe it is best that I should do so.
As you kindly offered to become the purchaser of Corn for me,

in case I should need any for my Distillery, I now request the favour of you to procure, and send me (not of the gourd seed kind) a Vessel load, say from five to twelve hundred bushels—so soon as all danger of the Rivers freezing, is over. I shall be enabled, I expect, to pay for the Corn on delivery; but a month or two after, would suit me better. I had rather the Vessel should have no Corn in it but mine; and I expect the price exclusive of freight, will not exceed fifteen shillings pr barrel, and twelve & six pence would suit my finances much better. Let me hear, as soon as convenient, what is likely to be the result of this application. With great esteem & regard I am—Dear Sir Your Obedient Servt

Go: Washington

